Citation Nr: 0002745	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-00 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a skin disorder, 

2.  Entitlement to service connection for a disorder of the 
mouth.  

3.  Entitlement to service connection for an eye disorder, 
other than proptosis and cataracts.

4.  Entitlement to service connection for a thyroid disorder. 

5.  Entitlement to service connection for proptosis. 

6.  Entitlement to service connection for cataracts. 

7.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for various disorders.  In that same rating decision, service 
connection was granted for PTSD and a 10 percent disability 
rating was assigned for PTSD, effective August 28, 1996, the 
date of claim.  In an August 1999 rating decision, a 30 
percent evaluation was granted for PTSD, effective August 28, 
1996.  Although the increase represented a grant of benefits, 
a decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
With regard to the issue of entitlement to service connection 
for a thyroid disorder, the RO did not specifically certify 
this issue for appeal.  However, in January 1998, the veteran 
filed a substantive appeal on that claim.  Moreover, the 
veteran has various eye disorders, which shall be addressed 
as reflected on the previous page. 
In April 1998, the veteran submitted a statement from a VA 
psychiatrist indicating that he was unable to work due to 
psychiatric symptomatology.  Thus, the veteran has raised the 
issue of entitlement to a total rating based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.

The issues of an increased rating for PTSD and service 
connection for cataracts will be addressed in remand, below.


FINDINGS OF FACT

1.  There is competent evidence of the veteran's exposure to 
ionizing radiation during active service.

2.  There is no competent evidence that any skin or oral 
disorder, to include lesions in the mouth, is related to 
active service, including exposure to ionizing radiation.

3.  There is no competent evidence that an eye disorder 
(other than proptosis and cataracts) is related to active 
service, including exposure to ionizing radiation.

4.  There is competent evidence that the veteran's thyroid 
disorder is related to exposure to ionizing radiation during 
active service.

5.  There is competent evidence that the veteran's proptosis 
is related to exposure to ionizing radiation during active 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a disorder of the 
mouth is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for an eye disorder 
(other than proptosis and cataracts) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
thyroid disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

5.  The claim of entitlement to service connection for 
proptosis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's only available service medical record is a 
September 1953 separation examination report.  Physical 
examination revealed that the veteran's eyes, mouth, throat, 
and skin were normal.  It was also noted that the veteran had 
a scar on the right thumb, with the first joint missing.  The 
veteran's uncorrected distant vision was 20/20 bilaterally.

Private medical records reveal that in July 1994 a biopsy of 
a lesion between the buttocks area was taken.  The diagnosis 
was fibrofatty and fibrovascular tissue with overlying 
scattered chronic inflammation in the skin and soft tissue 
between the buttocks area.  It was noted that there was no 
evidence of atypia or malignancy.

VA medical records reflect that, on February 12, 1996, the 
veteran underwent a physical examination.  He complained 
about spots on the hips, arms, and abdomen.  He reported that 
the spots first appeared in 1955 or 1956 and that a spot in 
the mouth first appeared two weeks ago.  It was noted that 
there were multiple pigmented small macules over the hip and 
abdomen and that there was a macular pigmented lesion on the 
left inner check.  The diagnoses were Graves' disease and 
possible mouth cancer.  On February 13, 1996, the assessment 
was rule out leukoplakia.  That same day, the veteran 
underwent a biopsy of the left buccal mucosa that revealed 
benign epithelial hyperplasia and mild nonspecific chronic 
inflammation.  The assessment was benign left buccal 
leukoplakia.  The veteran was treated for his lesions in 
April 1996.  He indicated that he had had an intermittent 
rash for the past 40 years on his hips and back.  Physical 
examination revealed a few erythematous papules with surface 
scales and some excoriated areas on the left trunk.  There 
were numerous hyperpigmented macules on the trunk and 
buttocks but no oral lesions.  The assessment was 
erythematous papular eruption.  It was noted that most of the 
current lesions were secondary and post-inflammatory 
hyperpigmentation.  The differential diagnoses were lichen 
planus versus papular eczema versus secondary syphilis.  

VA medical records indicate that in June 1996 the veteran was 
treated for his eye disorders.  He reported that he had worn 
glasses since 1950.  The initial assessments were the 
following: early age-related macular degeneration; early 
cataracts, myopic shift; and asymmetric intraocular tension, 
glaucoma suspected.  Later that month, the assessments 
included ocular hypertension versus suspected glaucoma; 
proptosis, secondary to the thyroid eye disease; and 
syneresis, left eye greater than right eye.  In July 1996, 
the assessments were the following: suspected glaucoma, nasal 
step in the left eye, beginning nasal step in the right eye, 
proptosis secondary to hyperthyroidism, increase in vitreous 
floaters secondary to syneresis, and age-related macular 
degeneration.  In August 1996, the veteran received follow-up 
treatment for his mouth lesion.  The assessment was benign 
hyperplasia.  

In an August 1996 statement, the veteran reported that he had 
had an intermittent skin rash since shortly after active 
service.  He also asserted that he had had difficulty with 
his eyesight since 1957.

VA medical records reflect that in February 1997 the 
veteran's eyes were examined again and the assessment was 
early primary open angle glaucoma.

In a February 1997 statement, the Defense Special Weapons 
Agency confirmed that the veteran was present at Operation 
UPSHOT-KNOTHOLE, a United States atmospheric test series that 
was conducted at the Nevada Test Site during 1953.  The 
veteran joined the Headquarters and Headquarters and Service 
Company of the 412th Engineer Construction Battalion at Camp 
Desert Rock on March 18, 1953.  That battalion dug troop 
trenches, prepared equipment displays and weapon effects test 
structures prior to each shot, and dismantled and relocated 
equipment displays after each shot (usually into display 
areas for subsequent shots).  The agency determined that it 
was likely that the veteran was an observer at one of the 
shots after Shot ANNIE, specifically Shot HARRY on May 19, 
1953.  It was also noted that it was assumed that the veteran 
was in the test areas for the other activities of his 
battalion.  The veteran remained at Camp Desert Rock with his 
unit until August 18, 1953.

In a May 1997 statement, W. Engeberg, M.D., a physician who 
treated the veteran for hyperthyroidism, said that there was 
no question in his mind that the veteran's hyperthyroidism 
was due to radiation exposure in active service.

The veteran was afforded a VA general medical examination in 
June 1997.  He reported that he began having visual defects, 
with the left eye being greater than the right eye, at the 
time of his radiation exposure in service.  The veteran 
complained of occasional blurred vision and focusing 
problems.  He also reported that he had spots that 
chronically appeared on his body and inside his cheeks 
following the radiation exposure.  Physical examination 
revealed that the veteran had exophthalmos bilaterally.  His 
pupils were equal, round, and reactive to light and 
accommodation.  Extraocular muscles were intact.  The red 
reflex was poorly visualized in both eyes as secondary to 
large (greater than 75 percent obstructive) central scars.  
There were also hyperpigmented lesions over the veteran's 
entire body, sparing only the face and upper and lower 
extremities.  The diagnoses were the following: bilateral, 
mature, subcapsular cataracts; history of benign hyperplasia, 
left buccal mucosa; chronic erythematous papular eruption, 
most lesions today were secondary and post-inflammatory 
pigmentation; and no evidence of any malignant process 
involving the skin.  

VA medical records reveal that the veteran was seen in June 
1997 for a retinal hole in the right eye.  In early October 
1997, the assessments were well-healed retinal hole and 
ocular hypertension.  In late October 1997, the assessment 
was open angle glaucoma with stable intraocular pressure.  In 
December 1997, the assessment was again ocular hypertension.  
In a December 1997 statement, Dr. Engeberg repeated his prior 
opinion that the veteran's hyperthyroidism was related to 
exposure to ionizing radiation during active service.

In a January 1998 statement, the veteran asserted that he had 
had eye problems after a concussion during active service.

At a January 1998 hearing held at the RO before a hearing 
officer, the veteran testified that he began having skin 
problems six years after active service.  He also said that 
the lesions in his mouth began six years after active 
service.  The veteran indicated that he began having eye 
problems three years after active service.  He reported that 
his in-service concussion occurred during a nuclear bomb 
test, but that he was not treated for his eyes in service 
after that concussion.  Transcript.

VA medical records indicate that in February 1998 the 
impression was ocular hypertension.  Private medical records 
reveal that in July 1999 the veteran was assaulted, injuring 
his left eye, and that he eventually underwent enucleation of 
that eye.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if carcinoma 
or glaucoma is manifested to a compensable degree within one 
year following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. Refractive error is not a disease 
or injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c).

A "radiation-exposed veteran" is a veteran who participated 
in a radiation-risk activity.  The term "radiation-risk 
activity" means, inter alia, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
The term "onsite participation" means (1) during the 
official operational period of an atmospheric nuclear test, 
being present at the test site or performing official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; or (2) 
during the six-month period following the official 
operational period of an atmospheric nuclear test, being 
present at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test, including 
decontamination of equipment used during the nuclear test.  
For tests conducted by the United States, the term 
"operational period" includes the period of March 17, 1953, 
through June 20, 1953, for Operation UPSHOT-KNOTHOLE.  
38 C.F.R. § 3.309(d).

Further development will be taken when the following three 
requirements are met: (1) the veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; (2) the veteran subsequently 
develops a radiogenic disease, and (3) such disease first 
became manifested with a certain period of time.  Skin cancer 
and oral cancers along with posterior subcapsular cataracts 
are considered radiogenic diseases and must become manifested 
at least five years after exposure to ionizing radiation.  A 
disease will also be considered a radiogenic disease when the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 
38 C.F.R. § 3.311. 

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the 
disease identity is established, there is no requirement of 
an evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).
Analysis of the Claims for Service Connection for Disorders 
of the Skin 
and Mouth, to include Lesions in the Mouth

The veteran has a skin disorder and has had a benign 
hyperplasia on the inside of the left cheek.  The only 
available service medical record is his separation 
examination report, on which his skin and mouth were noted to 
be normal.  However, the veteran has not claimed that he was 
treated for, or that he even had, a skin disorder, including 
any lesions in the mouth, during active service.  In fact, he 
reported that his skin problems and lesions in the mouth 
began after active service.  Thus, there is no evidence that 
the veteran had a chronic skin or mouth disorder in service.  
See 38 C.F.R. § 3.303(b).

While the veteran has reported different dates regarding when 
his skin symptomatology began, he has in essence asserted 
that his skin problems began no earlier than the mid-1950s, 
which was after his active service.  He also reported that 
the lesions in his mouth began six years after active 
service.  However, there is no competent evidence that 
relates any current skin/oral disorder to active service, 
including exposure to ionizing radiation.  The veteran does 
not have skin cancer or oral cancer, recognized radiogenic 
diseases.  See 38 C.F.R. § 3.311.  A July 1994 biopsy of a 
lesion between the buttocks revealed no malignancy.   In 
February 1996, the veteran underwent a biopsy of the lesion 
on the left buccal mucosa, which did not reveal any 
malignancy.  Also, on the June 1997 VA general medical 
examination, the examiner specifically noted that there was 
no evidence of any malignant process involving the skin.  
Furthermore, the veteran has not presented any competent 
scientific or medical evidence that his skin disorder or 
benign hyperplasia is a radiogenic disease.  No medical 
professional has related his current skin disorder or benign 
hyperplasia to active service, including exposure to ionizing 
radiation.  See Combee, 34 F.3d at 1044; 38 C.F.R. § 3.311.  
Although the veteran has reported to examining physicians 
that he has had lesions on the skin and in the mouth since 
1950s, information recorded by a medical examiner and not 
enhanced by any additional medical comment by that examiner, 
is not competent medical evidence for purposes of well 
grounding his claim.  LeShore, 8 Vet. App. at 409.  Although 
the veteran is competent to report his symptoms, his 
statement of the history of his lesions is not competent 
evidence of medical causation.  Espiritu, 2 Vet. App. at 494-
95.  

In summary, there is no competent evidence or opinion that 
any disorder of the skin or disorder or mouth is related to 
the veteran's active service, including exposure to ionizing 
radiation.  See Caluza, 7 Vet. App. at 506.  Accordingly, 
these claims are not well grounded.

Analysis of the Claim for Service Connection for an Eye 
Disorder, 
Other than Proptosis and Cataracts

In addition to proptosis and cataracts, the veteran has 
various other eye disorders, including age-related macular 
degeneration, glaucoma, and enucleation of the left eye.  On 
the June 1997 VA general medical examination, the veteran 
reported that he began having visual defects immediately 
after his exposure to ionizing radiation in 1953.  The only 
available service medical record is his separation 
examination report, on which his eyes were noted to be normal 
and his uncorrected distant vision was 20/20 bilaterally.  
The veteran's assertion during the June 1997 VA examination 
about his symptoms during active service is not competent 
evidence of a chronic eye disorder during active service.  
See Savage, 10 Vet. App. at 495.  Thus, there is no evidence 
that the veteran had a chronic eye disorder in service.  
Moreover, there is no evidence that the veteran had glaucoma 
during active service or that it was compensably manifested 
within one year of active service.

Although the veteran reported during the June 1997 VA 
examination that his visual problems began immediately after 
his exposure to ionizing radiation in service, he testified 
at his hearing that his eye symptomatology began three years 
after active service.  Regardless of when the veteran's 
symptoms reportedly began, there is no competent evidence 
that relates his current eye disorders (excluding proptosis 
and cataract) to active service including exposure to 
ionizing radiation or any continuity of symptomatology.  See 
Id., at 498.  As previously noted, refractive error is not a 
disease or injury within the meaning of applicable 
legislation for disability compensation purposes.  See 
38 C.F.R. § 3.303(c).  Furthermore, the veteran has not 
presented any competent scientific or medical evidence that 
any eye disorder (other than proptosis and cataracts) is a 
radiogenic disease, and such eye not radiogenic diseases as 
provided by applicable regulations.  Nor has any medical 
professional related such eye disorders to veteran's service, 
including exposure to ionizing radiation.  See Combee, 34 
F.3d at 1044.  While the veteran has reported to examining 
physicians that he has had visual problems since 1950s, that 
history, which is simply unenhanced information recorded by a 
medical examiner, is not competent medical evidence for 
purpose of well grounding this claim.  LeShore, 8 Vet. App. 
at 409.  While the veteran is competent to report his 
symptoms, his statements of the history of his visual 
problems are not competent medical evidence.  Espiritu, 2 
Vet. App. at 494-95.

In summary, there is no competent evidence or opinion that 
any of the veteran's eye disorders (excluding proptosis and 
cataracts) is related to active service, including exposure 
to ionizing radiation.  See Caluza, 7 Vet. App. at 506.  
Accordingly, this claim is not well grounded.

Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
these three claims are such that no further action is found 
to be warranted.  The RO attempted to obtain the veteran's 
service medical records, and the veteran reported that he was 
not treated for any of the disorders at issue during active 
service.  With regard to the hearing officer's duty to assist 
under 38 C.F.R. § 3.103(c)(2) (1999), the two supplemental 
statements of the case issued after the January 1998 hearing 
note the type of evidence that was lacking.  Also, the 
veteran testified that Dr. Engeberg was the only medical 
professional who related a disorder to active service, and 
that disorder was hyperthyroidism.  Thus, there was 
substantial compliance with 38 C.F.R. § 3.103(c)(2) (1999).

Well-Grounded Determination for the Claims of Service 
Connection
for a Thyroid Disorder and Proptosis

The veteran was exposed to ionizing radiation during 
Operation UPSHOT-KNOTHOLE.  He has presented competent 
scientific or medical evidence that his thyroid disorder and 
proptosis are radiogenic diseases.  See Combee, 34 F.3d at 
1042; 38 C.F.R. § 3.311.  Dr. Engeberg, in May 1997 and 
December 1997 statements, opined that there was no question 
in his mind that the veteran's hyperthyroidism was due to 
radiation exposure in active service.  Also, VA treatment 
records and the July 1997 VA examination provide competent 
medical evidence that the veteran's proptosis/exophthalmos is 
related to his hyperthyroidism.  Thus, these claims are well 
grounded.


ORDER

Service connection for a skin disorder is denied.

Service connection for disorder of the mouth, to include 
lesions of the buccal mucosa, is denied.

Service connection for an eye disorder, other than proptosis 
or cataracts, is denied.

The claim of entitlement to service connection for a thyroid 
disorder is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for proptosis 
is well grounded.  To this extent only, the appeal is 
granted.



REMAND

Because the claims of entitlement to service connection for a 
thyroid disorder and for proptosis are well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to those claims.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); 38 C.F.R. § 3.159.

Further development will be taken when the following three 
requirements are met: (1) the veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; (2) the veteran subsequently 
develops a radiogenic disease, and (3) such disease first 
became manifested with a certain period of time.  
Specifically, the claim will be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311.  The Under Secretary for Benefits shall consider the 
claim with reference to the factors in 38 C.F.R. § 3.311(e) 
(1999) and may request an advisory medical opinion from the 
Under Secretary for Health.  Id. 

As to the claim of service connection for cataracts, 
38 C.F.R. § 3.311 provides that for the purposes of that 
section posterior subcapsular cataracts are a radiogenic 
disease if manifested six months or more after exposure to 
ionizing radiation.  On the June 1997 VA general medical 
examination, subcapsular cataracts were diagnosed.  In a 
September 1997 report of contact, it was noted that Dr. 
Bright at the West Los Angeles VA Medical Center optometry 
clinic was contacted.  The rating specialist who signed the 
report of contact indicated that the veteran did not have 
posterior subcapsular cataracts and did not have the 
accompanying severe visual deterioration.  However, this 
notation by the rating specialist, apparently a lay person, 
of what a medical professional presumably said is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Court has held that there is some duty 
to assist a claimant in the completion of an application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  In this case, the veteran is 
shown to have been exposed to radiation during service and he 
has a disease that is potentially a radiogenic disease under 
38 C.F.R. § 3.311, and apparently receives his treatment at a 
VA facility.  Thus, it is incumbent on VA medical personnel 
to indicate whether or not the veteran has a posterior 
subcapsular cataract as opposed to another form of 
subcapsular cataract.  

As previously noted, a hearing officer has a regulatory duty, 
pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  At the January 
1998 hearing, the hearing officer did not suggest the 
submission of evidence that the veteran in fact has posterior 
subcapsular cataract, a recognized radiogenic disease, as 
required by 38 C.F.R. § 3.103(c)(2) (1999).  

With regard to the claim for an increased rating for PTSD, VA 
medical records reflect that in September 1997 the following 
disorders were diagnosed: dementia not otherwise specified, 
mood disorder, and dysthymia with a major depressive episode.  
In January 1998 there were assessments of depression and rule 
out age-related memory impairment.  It was also noted at that 
time that the veteran did not meet the criteria for 
dementia/delirium.  In April 1998, the veteran submitted a 
statement from a VA psychiatrist indicating that the 
veteran's symptoms of depression and memory disturbance were 
related to his PTSD.  This raises the question of whether the 
veteran has separate disorders affecting his mood and/or 
cognition in addition to PTSD, and such is inextricably 
intertwined with the issue of an increased evaluation for 
PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, on the July 1999 VA fee-basis psychiatric 
examination, it was noted that the veteran had been treated 
on an outpatient basis since 1996; however, VA medical 
records regarding psychiatric treatment were apparently last 
obtained in March 1998.  Therefore, additional records may be 
available.

Finally, the RO did not consider the veteran's claim under 
the old criteria for PTSD in the August 1999 rating decision 
and supplemental statement of the case, which granted a 30 
percent disability rating.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The appellant has the right to submit 
additional evidence, including evidence 
that he has a posterior subcapsular 
cataract, and argument on the matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his thyroid disorder, proptosis, and 
cataracts since active service.  The RO 
should also ask the veteran to provide 
the names and addresses of all physicians 
and facilities, VA and private, that have 
treated or evaluated any psychiatric 
symptoms since August 1996.  The RO 
should then obtain any medical records 
not currently on file, specifically to 
include any additional records from the 
West Los Angeles, California, VA Medical 
Center.

3.  The RO should contact Dr. Engeberg 
and ask him to provide the bases for his 
opinion relating the veteran's thyroid 
disorder to exposure to ionizing 
radiation in active service.  The doctor 
should be asked to identify and/or 
provide any medical/scientific evidence 
supporting his opinion. 

4.  The RO also should contact the 
veteran's doctor, Dr. Bright, at the West 
Los Angeles, California, VA Medical 
Center and ask whether the veteran has a 
posterior subcapsular cataract.  The 
doctor's response should be in writing 
and associated with the veteran's claims 
file.  If Dr. Bright is unavailable, the 
RO should obtain an opinion from some 
other eye doctor.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of all mental 
disorders, including PTSD; whether the 
veteran has an actual depressive disorder 
(such as dysthymic disorder or major 
depression) or a cognitive disorder (such 
as dementia); and if so whether it is 
related to PTSD.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  Any indicated 
tests and studies, including 
psychological studies (if deemed 
warranted by the psychiatrist), should be 
conducted.  The report of examination 
should reflect diagnoses of all 
psychiatric disorders found and an 
opinion as to whether any depressive 
disorder, such as major depression or 
dysthymic disorder, or any cognitive 
disorder, such as delirium or dementia, 
if found, is a separate diagnostic entity 
rater than a manifestation of PTSD, and, 
if such is a separate entity whether it 
was caused or permanently worsened 
(rather than temporarily exacerbated) by 
PTSD.  If necessary, the examiner may 
express any relationship between the 
service-connected PTSD and any depressive 
disorder or cognitive disorder in terms 
of likelihood (i.e., more likely, less 
likely, or equally likely as not).  

The examiner should also give a detailed 
account of all psychiatric manifestations 
and specify which symptoms are associated 
with PTSD and any PTSD-related 
depressive-type disorders or cognitive 
disorders, and which are attributable to 
any psychiatric disorders deemed 
unrelated to PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD and 
any deemed PTSD-related disorders affect 
the veteran's occupational and social 
functioning.  

Finally, a multi-axial assessment should 
be conducted.  The examiner should 
provide a discussion of Axis IV 
(psychosocial and environmental problems) 
and give a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned 
as stated in DSM-IV.  If there are 
multiple diagnoses, any of which are 
deemed unrelated to PTSD, the examiner 
should, if possible, indicate what the 
GAF score would be based only on PTSD and 
any other PTSD-related disorders.  The 
rationale for all conclusions should be 
provided.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner.  

7.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the veteran's claims file 
should be referred to the Under Secretary 
for Benefits for further consideration, 
as required under 38 C.F.R. § 3.311, with 
regard to the claims of entitlement to 
service connection for a thyroid disorder 
and proptosis.  If the RO determines that 
the veteran does have a posterior 
subcapsular cataract, the claim of 
entitlement to service connection for 
cataracts should also be referred to the 
Under Secretary for Benefits for further 
consideration.   

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations and Court decisions, 
including 38 C.F.R. §§ 3.311 and 3.321 
(1999) and with consideration of the 
mental disorders rating criteria in 
effect prior to and as of November 7, 
1996 and Fenderson v. West, 12 Vet. App. 
119 (1999).  If the veteran is shown to 
have diagnosed mental disorders in 
addition to PTSD, the RO should determine 
whether they are service connected, 
including on a secondary basis, and, if 
they are not, the veteran should notified 
and advised of his appellate rights and 
of the need to appeal the denial if he 
disagrees.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the veteran until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



